Citation Nr: 1328781
Decision Date: 09/09/13	Archive Date: 09/24/13

DOCKET NO. 09-02 282      DATE SEP 09 2013

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a rib/chest disability.

3. Entitlement to service connection for a bilateral arm disability.

4. Entitlement to service connection for head injury residuals.

REPRESENTATION 

Appellant represented by:   California Department of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and his daughter

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied service connection for back, rib/chest, and bilateral arm disabilities, as well as for residuals of a head injury. In March 2008, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in the same month.

In June 2009, the Veteran participated in an informal conference with a Decision Review Officer (DRO) at the RO; a report of that conference is of record.

In June 2012, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record.

In October 2012, the Board remanded the claims for service connection for back, rib/chest, bilateral arm, and head disabilities to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action. After completing the requested action, the AMC continued to deny each claim (as reflected in a June 2013 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2. There is no competent, probative evidence indicating that the Veteran currently has, or, at any time pertinent to this appeal, has suffered from residuals of a head injury.

3. Back, chest, and left shoulder disabilities were first diagnosed many years after discharge from service and there is no competent, probative evidence even suggesting that there exists a nexus between any such disability and service.

4. A private medical record noting a link between partial rotator cuff tear in the left shoulder to in-service injury appears to be a mere reiteration of the Veteran's own reported history, rather than an actual opinion; and, if intended to be an opinion, is a bare conclusion not supported by any stated rationale.

CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2012).

2. The criteria for service connection for rib/chest disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(2012).

3. The criteria for service connection for a bilateral arm disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(2012).

-3-

4. The criteria for service connection for head injury residuals are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A. 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

-4-

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in December 2006 and September 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection remaining on appeal, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. The November 2007 rating decision reflects the initial adjudication of the claims after issuance of these letters. Hence, the December 2006 and September 2007 letterswhich meet the content of notice requirements described in Dingess/Hartman and Pelegrini also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided. Pertinent medical evidence associated with the claims file consists of the Veteran's available post-service private and VA treatment records. Also of record and considered in connection with the appeal is the transcript of the June 2012 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.

-5-

The Board also points out that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2012 hearing, the undersigned enumerated the issues on appeal. The Veteran provided testimony regarding the in-service jeep accident that he asserted resulted in the disabilities for which service connection is claimed and the medical treatment provided for such disabilities therein, as well as the current nature of his claimed disabilities, to include their post-service manifestations. Neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the June 2012 hearing. As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing is legally sufficient.

The Board acknowledges that no service treatment reports (STRs) for the Veteran are included in his claims file. After requesting them, the RO was informed in March 2007 that there were no service records, as the records were fire-related. Here, the Board finds that the RO has carried out all necessary steps to obtain service records, including efforts undertaken to reconstruct the record. In a September 2007 letter, the RO informed the Veteran that his service records were unable to be found. He was asked to furnish any service records he had in his possession. He was also informed of potential substitute evidence. In a statement received in October 2007, the Veteran reported that he did not have a copy of his service treatment records.

The AMC, as directed by the October 2012 remand, conducted additional efforts to obtain STRs, specifically from his unit or Wiesbaden Hospital in Germany, dated in March or April 1957 relating to treatment of the Veteran following a claimed in-service jeep accident. This search, as documented by a June 2013 memorandum of

-6-

record, did not yield positive results, and this memorandum also indicated that the Veteran was notified by phone in that month that the reports of treatment for him from the Wiesbaden Hospital Germany were unable to be found, and asked to furnish these records if they were in his possession. The record also reflects that the RO obtained the additional records of VA treatment (dated through October 2012) requested in the October 2012 remand. On this record, and, as explained in more detail, below, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO/AMC action in this regard is necessary. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47(1999).

Given the missing STRs, VA has a heightened duty to assist the Veteran in development of his claim. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The AMC/RO met this heightened duty here, as they have advised the Veteran of the lack of availability of his STRs; informed him of the alternative forms of evidence that can be developed to substantiate the claims; and otherwise conducted exhaustive efforts to obtain the Veteran's STRs. No further AMC/RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AMC/RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture. See May field v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board

-7-

lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis and organic diseases of the central nervous system, which develop to a compensable degree (10 percent for arthritis and organic diseases of the central nervous system) within a prescribed period after discharge from service (one year for arthritis and organic diseases of the central nervous system), although there is no evidence of such disease during the period of service. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree. 38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of

-8-

symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes, at the outset, that it has reviewed all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file. (The Virtual VA file contains no pertinent information that is not physically of record.) Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's central argument with respect to his claims for service connection, to include in his sworn Board hearing testimony, is that he sustained disabilities of his back, rib/chest, bilateral arms, and head as a result of a jeep accident during his tour of duty in Germany in 1957. He reports that he was hospitalized for treatment of these injuries during service at a hospital in Wiesbaden Hospital Germany but, as noted above, there are no reports from the asserted hospitalization, or any other in-service treatment. While it is regrettable that no STRs are available, the Board finds that, in this appeal, the absence of such records is not dispositive of any claim for service connection under consideration.

-9-

The Board first notes, with respect to the claimed head injury residuals, that there simply is no post-service medical evidence documenting that the Veteran has, or ever has had, claimed residuals of a head injury. Indeed, in an August 2009 statement detailing relevant post-service treatment, as well as a statement submitted in September 2009, the Veteran admitted that there were no medical records showing such but indicated that he suffers from short period of memory loss which has gone untreated. There being no objective evidence of a head disability at any time since the Veteran filed his claim,   service connection for such disability may be denied on the basis of there being no current disability for which service may be granted. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). See also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App, 141, 143(1992);

As for the remaining claims, the Board notes, that while the record reflects current disabilities, none are shown by competent, credible and persuasive evidence to be medically-related to alleged in-service injuries.

When assessing the credibility of the Veteran's assertions advanced in connection with his appeal, the Board finds it significant that he did not file a claim for service connection for a back disability until 2006, almost 40 years after service. His claim for service connection for the other disabilities at issue was filed even later in 2007. Moreover, the first post-service clinical evidence of back, rib/chest, and arm disabilities is dated decades after service. The Board points out that the lengthy time period between the documentation of a disability and service is a factor that tends to weigh against an award of service connection, See Maxson v. Goober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

With regard to the first evidence of post-service treatment, the first evidence of a back disability is represented by a VA X-ray report dated in February 1997 reflecting mild degeneration in the lumbar spine. The first post service evidence of

-10-

a rib/chest disability is represented by a June 2004 VA outpatient treatment report reflecting treatment for left sided rib cage pain. The first evidence of post-service bilateral arm disabilities is represented by a right acromial spur shown on a March 2001 VA x-ray and inflammation in the right rotator cuff and joint effusion of the left shoulder demonstrated by private magnetic resonance imaging in May 2008 (mild degenerative changes of the wrist and hand were shown upon VA x-rays in August 1996). As the first evidence of arthritis is shown well over one year after separation from service, presumptive service connection for arthritis as a chronic disability under C.F.R. § 3.309(a) is not warranted.

None of the above reports reflect the Veteran reporting an in-service onset of relevant symptoms, or any other discussion linking such symptoms to service, and such documents have much greater probative value than the assertions made by the Veteran to VA adjudicators because they were prepared by medical personnel for neutral (treatment/evaluation) purposes rather than in contemplation of monetary benefits. The Veteran referenced much of the above treatment in an August 2009 statement, and did not therein report any earlier relevant treatment. (While the Veteran referred to treatment by a private physician "when he first got out [of service]", during the June 2012 Board hearing, the Veteran and his daughter indicated that this physician was deceased. Moreover, although the record was held open for 60 days for the submission of records such as from this physician, no such records were submitted, nor has any authorization been provided for the Board to attempt to obtain any available records from this physicianor, from any other physician in support of his claimsalthough the Veteran has been afforded ample opportunity to do so.

The record does include a June 2009 statement from a private physician relating a partial tear in the left shoulder to an accident in 1957. However, this statement appears to merely reiterate the history provided by the Veteran, rather than constitute an actual medical opinion.   See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence... [and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the

- 11-

transcriber happens to be a medical professional). The Board further notes that, even if intended to express an opinion, the Board points out that a bare conclusion such as rendered in June 2009, although reached by a health care professional, is not probative without a factual predicate in the record. See Miller v. West, 11 Vet. App. 345, 348 (1998). No rationale for this opinion was providedsuch as an explanation for why such shoulder pathology shown some 40 years after service was related thereto without any evidence of the condition for several years after service. A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty required for a grant of service connection. See Bloom v. West, 12 Vet. App. 185, 187(1999).

As for the Veteran's own assertions, the Board acknowledges that the Veteran, as a layperson, is certainly competent to provide evidence as to the occurrence, and continuity, of, back, rib/chest, bilateral arm and head injury symptoms during service and to the present time as a result of the claimed jeep accident. See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994). Here, however, the Board finds that any current assertions attempting to show continuity of symptomatology are not credible and, thus, cannot provide a basis for a finding of service connection for any of the disabilities at issue.

As support for the finding that the Veteran has not credibly demonstrated continuity of relevant symptoms since service, the Board again refers to the absence of pertinent clinical findings for decades after service.   Also weighing against the Veteran's credibility is the fact that, as previously referenced, the post-service medical evidence (with the exception of the June 2009 private clinical report linking a left shoulder disability to service found to be unpersuasive as set forth above) does not, to include any suggestion of such a link by the Veteran, relate any of the disabilities at issue to service. See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment. See also Caluza v. Brown, 1 Vet. App. 498 (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). Accordingly, the Board

- 12-

finds that any assertions by the Veteran that he has had problems with his back, rib/chest, bilateral arms, or head since service to not be credible. With respect to the symptoms described by the Veteran's daughter at the hearing before the undersigned, assuming their credibility, they do not provide any persuasive evidence as to the nature of the Veteran's symptoms for many years after service, as she testified that she was born well after service in 1963.

Furthermore, as for any assertions of the Veteran and/or his daughter or representative that the Veteran has a current disability residual to in-service head injury, or that there exists a medical nexus between any current low back, rib/chest, and arm disabilities and service the matters upon which these claims turnthe Board finds that such assertions do not provide persuasive support for the claims. In this regard, the Board emphasizes that the matters of the medical etiology of the Veteran's disabilities at issue are within the province of trained medical professionals. See Jones v. Brown, 1 Vet. App. 134, 137-38 (1994). As neither the Veteran nor his daughter or representative is shown to have the appropriate training and expertise, none of these individuals are competent to render a probative (i.e., persuasive) opinion as to the etiology of the currently demonstrated low back, rib/chest, and bilateral arm disabilities or the claimed loss of memory. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). See also Bostain v. West, 11 Vet. App. 124, 127 (1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). As such, in this appeal, lay assertions of medical etiology have no probative value.

As a final matter, the Board points out that, while the Veteran has not afforded a VA examination and no medical opinion has otherwise been obtained with respect to any of the claims at issue, the Board finds that none of these claims meet the fundamental requirements necessary to obtain such an examination or opinion. Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the

-13-

claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has current back, rib/chest, and bilateral disabilities, but there is no competent, credible, and persuasive evidence to indicate that these disabilities may be associated with an event, injury, or disease in service. As previously discussed, the Veteran has also not credibly provided continuity of symptoms relating back, rib/chest, bilateral arm, or head disabilities from service to the present time. Moreover, in the absence of the STRs, a remand of this case for examinations or to otherwise obtain opinions as to the etiology of the Veteran's claimed disabilities and service would in essence place the examining physician in the role of a fact finder, which is the responsibility of the Board. In other words, any medical opinion which provided a nexus between any of the disabilities at issue and service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of these claims. The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value. See, e.g. Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458,461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

Simply stated, referral of any of these claims for an examination or otherwise obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2011). Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the etiology of any of the disabilities at issue. See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

-14-

For all the foregoing reasons, the Board concludes that the claims for service connection for back, rib/chest, bilateral arm, and head disabilities must be denied. In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, credible, and probative evidence supports a finding of service connection for any claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a back disability is denied.

Service connection for a rib/chest disability is denied.

Service connection for a bilateral arm disability is denied.

Service connection for residuals of a head injury is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans Appeals

-15-

